Holmes, J.,
dissenting. I dissent herein due to the majority’s extremely hypertechnical and ill-advised interpretation of R.C. 3319.11. In my view, the notice concerning the superintendent’s recommendation was sufficient under the statutory requirements and, assuming arguendo that it was not sufficient, the statute fails to provide a remedy therefor.
R.C. 3319.11 mandates that a teacher be provided written notice of *130the superintendent’s recommendation and supporting reasons by the thirtieth day of April. However, the statute does not address the mode of delivery or actual content of the notice.
I believe a superintendent should be allowed to delegate to a school principal the ministerial task under R.C. 3319.11 of giving notice to a teacher of the superintendent’s intention not to recommend a continuing contract. See Peck v. Bd. of Edn. of Yuma Union High School Dist. (App. 1980), 126 Ariz. 113, 612 P. 2d 1076. From the record it is clear that Superintendent Robert W. Carter met with Principal Leonard Gleason to discuss relator’s contract status on April 7, 1982. Both men agreed that a one-year limited probationary contract was warranted. Carter then requested that Gleason meet’ with relator to advise her of the former’s intended recommendation as well as his reasons directed at her professional improvement.
On April 14,1982, Gleason met with relator to discuss her contract. At this meeting relator was told of the superintendent’s proposed recommendation and given an evaluation form which indicated the reasons underlying the recommendation. This written notice was believed by school authorities to satisfy the statute.
The clear import of this portion of R.C. 3319.11 is to provide a teacher with sufficient notice relative to the superintendent’s proposed recommendation, and the reasons which support such recommendation. Relator was, without a doubt, provided actual notice of these facts. In my view, the notice, which fairly informed her of the superintendent’s recommendation, was reasonably sufficient as it is in substantial compliance with the statute. See Hoover v. Wagner Community School Dist. (S.D. 1984), 342 N.W. 2d 226; Allred v. Little Rock School Dist. (1981), 274 Ark. 414, 625 S.W. 2d 487.
Furthermore, it is my opinion that the court of appeals correctly reversed the trial court’s award of a continuing contract to relator for the simple reason that R.C. 3319.11 does not provide a remedy for any such alleged wrong. The statute grants a continuing contract only if the board of education’s notice is not timely delivered. In pertinent part, the provision states:
“* * * If the board of education does not give such teacher written notice of its action on the superintendent’s recommendation of a limited contract for not to exceed two years before the thirtieth day of April, such teacher is deemed reemployed under a continuing contract * *
In what I consider shallow reasoning, the majority compounds its error by pointing to the last paragraph of the statutory provision in affirming relator’s award of a continuing contract. This paragraph states:
“The failure of a superintendent of schools to make a recommendation to the board of education * * * shall not prejudice or prevent a teacher from being re-employed under * * * a * * * continuing contract * *
Here, however, we are not faced with the failure of a superintendent *131to make a recommendation to the board of education as provided in the statute. Neither party argued that the superintendent failed to make such recommendation. In fact, the record is quite clear that on April 19, 1982 the board voted to accept Superintendent Carter’s recommendation that relator be awarded a limited contract. I simply cannot justify the majority’s conclusion based on a reading of R.C. 3319.11.
Finally, the majority attempts to bolster its decision by stating that the board’s notice of the limited contract itself is not sufficient pursuant to the provision quoted above. I believe all that is statutorily required of the board is to provide written notice to the teacher of its action on the superintendent’s recommendation: namely, whether he or she will be reemployed, by the thirtieth day of April. This court has previously stated that “[w]hile R.C. 3319.11 requires written notice, it does not specify the manner or mode in which it must be served. Under this circumstance, Ohio has long followed the rule set forth in the second paragraph of the syllabus in Moore v. Given (1884), 39 Ohio St. 661, which states ‘[w]here a statute requires notice of a proceeding, but is silent concerning its form or manner of service, actual notice will alone satisfy such requirement.’ ” State, ex rel. Peake, v. Bd. of Edn. (1975), 44 Ohio St. 2d 119, 122 [73 O.O.2d 437], Certainly, the contract suffices as actual notice of the board’s action.
The majority opinion in this regard now seems to mandate that after a board of education votes to accept a superintendent’s recommendation by awarding a limited contract, it must immediately provide the teacher with notice of its action before the limited contract is delivered. This ex post facto notice requirement does not, in any way, assist the aggrieved teacher as the board has already conclusively voted on his or her continuing employment. Based upon the plain language of R.C. 3319.11, the General Assembly did not intend to require the additional and futile act.
Accordingly, I would affirm the judgment of the court of appeals.